DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed June 18, 2021, with respect to the previously presented rejection(s) of claim(s) 13-16 and 18-21 under 35 U.S.C. 103 as being unpatentable over Bojarski et al. U.S. publication no. 2011/0029091 A1 (“Bojarski”) in view of Zubok et al. U.S. publication no. 2012/0310361 (“Zubok”) and further in view of Waiselewski U.S. publication no. 2009/0264894 A1; and rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Bojarski in view of Zubok in view of Wasielewski and further in view of Parisi et al. U.S. patent no. 8,690,954 (“Parisi”) have been fully considered and are persuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ries et al. U.S. publication no. 2011/0066246 A1 (“Ries”) in view of Wasielewski U.S. publication no. 20090264894 A1.
Regarding claim 13, in at least an embodiment of figures 39-51 [embodiment including trial baseplate and trial insert combination] and with particular reference to features taught and/or suggested paragraphs [0122]-[0123], [0135]-[0137], and in particular paragraphs [0088], [0108], [0111], [0117], [0119], [0121], and [0147], Ries discloses a system (500, 600, or the like) for a knee arthroplasty, comprising: a plurality of trial tibial baseplates (including at least portion 512, 612, or the like) (e.g., paragraphs [0088], [0108], [0111], [0117], [0119], [0121], and [0147], etc.), each of the plurality of trial tibial baseplates (including at least portion 512, 612, or the like) are configured to seat on one or more resected portions of a tibia (e.g., see at least paragraphs [0123] and [0137], etc.), and wherein at least some of the plurality of trial baseplates (including at least portion 512, 612, or the like) are differently configured relative to one another to provide for a difference there-between in order to select an optimal tibial baseplate for final implantation (e.g., see at least paragraphs  (e.g., paragraphs [0088], [0108], [0111], [0117], [0119], [0121], and [0147], etc.), and wherein one or more of the plurality of tibial baseplates 
Ries teaches each of the plurality of baseplate trials may be of varying sizes or features that effect fit and balance of the final implant prosthesis (e.g., paragraphs [0088], [0108], [0111], [0117], [0119], [0121], and [0147], etc.).  However, Ries is silent regarding a specific variation in the sizing configuration between baseplate trials, wherein at least some of the plurality of trial baseplates have a proximal surface with an inclination in a varus-valgus direction relative to a distal surface thereof so as to form a first acute angle there between with at least some of said 
Ries teaches each of the plurality of bearing/insert trials may be of varying sizes or features that effect fit and balance of the final implant prosthesis (e.g., paragraphs [0088], [0108], [0111], [0117], [0119], [0121], and [0147], etc.).  However, Ries is silent regarding a specific variation in the sizing configuration between bearing/insert trials, wherein the medial articular surface including the medial articular track and the lateral articular surface including the lateral articular track each have an inclination in the varus-valgus direction so as to form a second acute angle between the medial articular track and the lateral articular track with respect to the medial distal surface of the medial compartment and the lateral distal surface of the lateral compartment with at least some of said plurality of bearing components being differently configured relative to one another to provide for a different degree for the second acute angle substantially as claimed.
In the same field of endeavor, namely knee prostheses, Wasielewski teaches one known configuration/variation used for trailing tibial components to optimize knee kinematics for a particular patient includes “varying slope medially to laterally” (e.g., see at least paragraph [0063]; figures 19 and 20), wherein “a plethora of tray shims may be manufactured at predetermined thicknesses, where one or more of the shims are stackable to provide the ability to use multiple shims to increase the thickness of the tibial tray insert trial for in vivo testing” (as described in paragraph [0063]).  Wasieleski also teaches trialing with varying heights medially and laterally (e.g., see at least figure 32 and paragraph [0055], etc.).
Thus, by applying the known tibial implant trialing concepts taught by Wasielewski into the invention of Ries, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date of the claimed invention to try including in the kit of the stackable combination of tibial implant base and bearing/insert trials of Ries [which may include a set of variable sized implants-as shown above] to include the variations of the medial to lateral slope and/or height as a known stackable trialing set variation, taught by Wasielewski, in order to provide for the set of height or size variations suggested by Ries with the combination of height and/or slope adjustment features [namely adjustability in medial to lateral slope or height] taught and/or suggested by Wasielewski to provide the desired fit and balance and final articulation of the implant of Ries with predictable results and a reasonable expectation of success.  Indeed, when applying the concepts of Wasielewski to the invention of Ries [as suggested by Ries to do so- since Ries states including a set of varying sized trial inserts and baseplates] one of ordinary skill in the art at the time of the effective filing date of the claimed invention would apply the sizing variation of medial/lateral slope and/or height directly to some of the inserts and trays in the Ries in order to still allow for at least some of the interactions of Ries interconnect-able trialing components. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id.

Regarding claims 14, 18 and 19, as applied above, Wasieleski in the invention of Ries in view of Wasieleski teaches the inclination of the at least some of the plurality of bearing components may be in the varus-valgus and proximal-distal direction only [claim 14], or only a 
Regarding claim 15, Ries further discloses the at least some of the plurality of bearing components each are a monolithic single piece construct forming both the medial compartment and the lateral compartment (e.g., see at least figures 39-51).
Regarding claim 20, Ries further discloses the knee arthroplasty comprises a bi-compartmental knee arthroplasty or a total knee arthroplasty (e.g., see at least figures 39-51).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ries et al. U.S. publication no. 2011/0066246 A1 (“Ries”) in view of Wasielewski U.S. publication no. 20090264894 A1 and further in view of Bojarski et al. U.S. publication no. 2011/0029091 A1 (“Bojarski”).
Regarding claim 16, as applied supra, Ries in view of Wasielewski teaches the invention substantially as claimed. Ries in view of Waiselewski is silent regarding the at least some of the plurality of bearing components each comprise a two-piece bearing having the medial compartment separated from the lateral compartment substantially as claimed.
In the same field of endeavor, namely knee prosthesis, Bojarski teaches forming an insert trial as a two-piece bearing having a medial compartment separated from a lateral compartment in order to provide a set of kit components that have increased modularity to enable best implant balance and articulation result for an individual patient (e.g., paragraph [0173] “…two separate slopes can be used medially and laterally…” and at least paragraphs [0185]-[0186], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming at least some of a plurality of bearing components with separate medial and lateral compartments as taught and/or suggested by Bojarski in order to include an increased modularity in the kit to enable best implant balance and articulation result for an individual patient with predictable results and a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ries et al. U.S. publication no. 2011/0066246 A1 (“Ries”) in view of Wasielewski U.S. publication no. 20090264894 A1 and further in view of Parisi et al. U.S. patent no. 8,690,954 (“Parisi”).
Regarding claim 17, as applied supra, Ries in view of Wasielewski teaches the invention substantially as claimed. Ries in view of Waiselewski is silent regarding the inclination of at least some of the plurality of bearing components occurs at dwell points of the medial and lateral articular tracks substantially as claimed.
Applicant’s filed disclosure defines “dwell points” as “distal-most points along medial and lateral articular tracks” (see paragraph [0068] of Applicant’s filed specification).  In the same field of endeavor, namely tibial implants, Parisi teaches a set or family of tibial bearing components that use dwell points or distal most points along medial and lateral articular tracks for determination of optimum inclination of a tibial bearing (e.g., see at least col. 33, lines 27-44).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include in the tibial system of Ries in view of Wasielewski at least some of the plurality of bearing components with the inclination occurring at dwell 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774